Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 26 September 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


My dear Sir
N. York Sept. 26th. 1799

I have heard of your arrival at Rhode Island. On the  I wrote you a long letter transmitting all the Instructions which respect the recruiting service &c. Did you receive that letter? Is there any one who would act upon it in your absence? I wish you could make a visit to Trenton convenient. More Organisation is indispensable. Several things of material concern are to be arranged. I shall go there with General Wilkinson as soon as he arrives from Boston whither he lately went. Your cooperation would be important. If you come with this view it must be speedy.
affectly. yrs. &c
